Citation Nr: 0733426	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-14 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri



THE ISSUE

Entitlement to non-service-connected disability pension 
benefits.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran's separation certificate shows that he had active 
duty service from December 4, 1973 to February 25, 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision by the RO.  In that 
decision, the RO concluded, in essence, that the veteran did 
not meet the criteria necessary to establish basic 
eligibility for non-service-connected disability pension.

This case was previously before the Board in June 2006, when 
it was remanded for additional development.  The case was 
returned to the Board in January 2007, and the veteran's 
representative submitted a written presentation in August.


FINDINGS OF FACT

1.  The veteran served on active duty from December 4, 1973 
to February 25, 1974, and was allotted one day of travel 
time; he was involuntarily separated from service for 
concealing a felony arrest record.

2.  The veteran's service medical records show that he was 
treated for a left wrist problem in service that may have 
justified a discharge for disability; however, service 
connection for that disability has been disallowed.


CONCLUSION OF LAW

The legal criteria for basic eligibility for non-service-
connected disability pension benefits have not been 
satisfied.  38 U.S.C.A. §§ 101, 1521 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.2, 3.3, 3.6, 3.15, 3.16, 3.17 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to establish basic eligibility for non-
service-connected disability pension.  He says that he was 
forced out of the military due to an unrelated civilian 
charge.  He argues that his discharge was not his fault, and 
maintains that he should not be denied benefits due to 
something over which he had no control.  He also contends 
that he was offered a medical discharge, but refused it.

Veterans who are totally and permanently disabled by reason 
of non-service-connected disabilities not the result of the 
veteran's misconduct are entitled to receive pension benefits 
if the veteran served in the active military, naval, or air 
service: (1) for 90 days or more during a period of war; (2) 
during a period of war and was discharged or released from 
such service for a service-connected disability; (3) for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or (4) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than period of war.  See 38 U.S.C.A. § 1521(a), 
(j) (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.6, 3.15, 3.16, 3.17 
(2007).

The term "active military, naval, or air service" includes 
"active duty."  38 U.S.C.A. § 101(24)(A) (West 2002); 
38 C.F.R. § 3.6(a) (2007).  "Active duty," in turn, 
includes authorized travel to and from such duty or service, 
and a person discharged or released from a period of active 
duty is deemed to have continued on active duty during the 
period of time immediately following the date of such 
discharge or release from such duty determined by the 
Secretary concerned to have been required for the person to 
proceed to his or her home by the most direct route.  
38 U.S.C.A. §§ 101(21)(E), 106(c) (West 2002); 38 C.F.R. 
§ 3.6(b)(6), (7) (2007).

In the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claim for non-
service-connected disability pension benefits.  The service 
department has certified that the veteran served on active 
duty for a total of 85 days during a period of war; from 
December 4, 1973 to February 25, 1974, with one day of 
authorized travel.  38 C.F.R. § 3.2(f) (2007).  Thus, it is 
clear that he does not meet the 90-day service requirement 
set out at 38 U.S.C.A. § 1521(j)(1), (3), or (4).

The veteran's service medical records show that he was 
treated for a left wrist problem in service that may have 
justified a discharge for disability.  Indeed, the records 
show that he was offered a Medical Evaluation Board (MEB) for 
problems with his wrist in February 1974.  However, service 
connection for that disability has been disallowed on 
multiple occasions since 1976, to include in February 2004, 
and it is clear from his service records that he was 
involuntarily separated from service, not by reason of 
disability, but because he concealed a felony arrest record.  
Consequently, he does not satisfy the alternate requirement 
for basic eligibility set out at 38 U.S.C.A. § 1521(j)(2).  
His claim must be denied.

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)).  
The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where, as 
here, undisputed facts render a claimant ineligible for the 
benefit claimed and further factual development could not 
lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004).


ORDER

The appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


